Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23, 28-31, 35-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US20100180854) (hereinafter “Baumann”).
Regarding claim 20, Baumann reference teaches a turbine comprising a turbine wheel (see Fig 1; 36 is the turbine wheel), the turbine wheel having a first channel running along an axis of rotation of the turbine wheel (see Fig 1; 34 is the first channel running along the rotary axis 30 of the turbine wheel), and a second channel, running substantially in a radial direction, for guiding the fluidic drive medium (see Fig 2; 37.1 and 37.2 forms the second channel running substantially in a radial direction), said second channel having an inlet (see Fig 2 and or paragraph 0091; the inlet is inside as the fluid flows from oil channel to 37.1)  and an outlet for the fluidic drive medium (see Fig 2 and or paragraph 0091; the outlet is in the reference as the fluid flows from oil channel to 37.1 to the outlet), wherein the inlet is fluidically connected to the first channel (see Fig 1 and or Fig 2; the inlet is fluidly connected to the first channel) and the outlet is directed substantially in a tangential direction of the turbine wheel (see Fig 2; the outlet is directed substantially in a tangential direction of the turbine wheel), wherein the turbine has a fluid nozzle in the outlet (see Fig 1 and or Fig 2 and or paragraph 0090; 38.1 and 38.2 are the nozzles), and wherein a metal and/or ceramic reinforcement including reinforcing webs and/or the stiffening ribs is arranged in at least one section of a wall of the first and/or second channel (see paragraph 0116; the nozzles made of metal act as reinforcing material). Baumann reference is different from claim 20 in that it does not explicitly teach the channels extend substantially rectilinearly and wherein the metal reinforcement of the first channel and/or second channel, the fluid nozzle, the reinforcing webs and/or the stiffening ribs contain or are made of stainless steel, brass, copper, die-cast zinc, die-cast aluminium, sintered metal and/or at least one technical ceramic. However, Baumann reference suggests using light metal die casting (see paragraph 0030 and or paragraph 0146) and use of aluminum (see paragraph 0151) to achieve a predictable result of desired support in the apparatus. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use different types of metal reinforcement in Baumann reference in order to achieve a predictable result of desired support in the apparatus. As to the substantially rectilinear extension of the channels it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the channels in the Baumann reference rectilinearly with the exception of the outlet without impacting the functioning of the device. See MPEP 2144.04 (lV) (B)
Regarding claim 21, Baumann reference teaches the turbine according to claim 21 and the Baumann reference further teaches that the fluid nozzle is formed in one piece with the turbine wheel (see Fig 2 and or Fig 5; the nozzles 38.1 and 38.2 are formed in one piece with the turbine wheel 36)
Regarding claim 22, Baumann reference teaches the turbine according to claim 21 and the Baumann reference further teaches that the fluid nozzle is inserted in the second channel as a separate (see paragraph 0116; the nozzles 38.1 and 38.2 made of metal are inserted as a separate parts in the second channel)
Regarding claim 23, Baumann reference teaches the turbine according to claim 20 and the Baumann reference further teaches that the first channel is designed to receive a shaft or is formed in an extension of the receptacle for a shaft (see Fig 1 and or Fig 2; the first channel is designed to receive a shaft 3)
Regarding claim 28, Baumann reference teaches the turbine according to claim 20 and the Baumann reference further teaches that the turbine wheel is formed of two half-shells which, in order to form the turbine wheel, are joined together along a plane that is transverse to the axis of rotation of the turbine wheel or transverse to the direction of the outlet (see paragraph 0115; the turbine wheel 36 is formed of two half shells and joined together along a plane transverse to the axis of rotation 30)
Regarding claim 29, Baumann reference teaches the turbine according to claim 20, Baumann reference further teaches that an impeller or a sealing element as further functional components, is arranged on a top side of the turbine wheel (see paragraph 0128 and or Fig 1; 5 is the sealing element arranged on a top side of the turbine wheel 36)
Regarding claim 30, Baumann reference teaches the turbine according to claim 20, Baumann reference further teaches that the reinforcing webs and/or stiffening ribs are outside of the channels (see Fig 5 and or Fig annotated below; the piece represented by the green arrows act as reinforcing web located outside the second channel)

    PNG
    media_image1.png
    345
    489
    media_image1.png
    Greyscale

Regarding claim 31, Baumann reference teaches the turbine according to claim 20 and the Baumann reference further teaches that the turbine wheel has a housing (see paragraph 0115; the two half shells making the turbine wheel acts as a housing for the turbine wheel), wherein reinforcing webs and/or stiffening ribs as reinforcing structures, are arranged within the housing (see Fig 5; the reinforcing webs and the nozzle made of metal acting as reinforcing structure are arranged within the housing)
Alternatively Regarding claim 31, Baumann reference teaches the turbine according to claim 20 and the Baumann reference further teaches that the turbine wheel has a housing (see Fig 2; item 7 is the housing inside which the turbine wheel is housed), wherein reinforcing webs and/or stiffening ribs as reinforcing structures, are arranged within the housing (see Fig 5; the reinforcing webs and the nozzle made of metal acting as reinforcing structure are arranged within the housing)
Regarding claim 35, Baumann reference teaches the turbine according to claim 20 and the Baumann reference further teaches that the turbine wheel and/or a housing thereof can be partially or entirely manufactured by an injection moulding, injection-compression moulding and/or transfer moulding process and/or by pressing (see paragraph 0030 and or paragraph 0115)
Regarding claim 36, Baumann reference teaches the turbine according to claim 20, Baumann reference further teaches that the metal and/or ceramic reinforcement is embedded in the turbine wheel (see Fig 5 and or see paragraph 0116; the nozzles made of metal act as reinforcing material and are embedded in the turbine wheel)
Regarding claim 38, Baumann reference teaches a liquid separator for separating liquid droplets and/or liquid mist, including oil droplets and/or oil mist, out of a gas, including blow-by gases of an internal combustion engine (see title and or abstract), comprising a rotatably mounted separating element (see Fig 2; the plurality of separating discs act as separating element) and a drive element for rotatably driving the separating element (see Fig 2 and or paragraph 0121; 2 is the centrifugal rotor rotatably driving the separating discs), wherein the drive element comprises a turbine according to claim 20
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Walter Kenneth Bodger (US2497041) (hereinafter “Bodger”)
Regarding claim 24, Baumann reference teaches the turbine according to claim 20. The Baumann reference is different from claim 24 in that it does not explicitly teach the entire wall of the first channel and/or of the second channel has a metal reinforcement. Bodger reference is directed to a nozzle for turbines (see title). Bodger reference further teaches the use of metal reinforcement (see Fig 3; item 20 through 30 acts as a metal reinforcement) in order to achieve a predictable result of providing support. Therefore it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Baumann reference with the metal reinforcement of Bodger reference in order to achieve a predictable result of providing support. See MPEP 2143 (l) (A)
Regarding claim 25, Baumann and Bodger references teach the turbine according to claim 24. The Bodger reference further teaches that the metal reinforcement provided forms an inner wall of the (see Fig 3; the metal reinforcement forms an inner wall) in order to achieve a predictable result of providing more support to the channel and or nozzle. Therefore it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Baumann reference with the metal reinforcement of Bodger reference in order to achieve a predictable result of providing more support to the channel and or nozzle. See MPEP 2143 (l) (A)
Regarding claim 26, Baumann and Bodger references teach the turbine according to claim 25. The Baumann reference further teaches the first channel and second channel. Baumann reference does not explicitly teach a cutout in which the metal reinforcement of second channel is welded to the metal reinforcement of the first channel.  Bodger reference further teaches metal reinforcement in the first and second channel. Bodger reference further teaches the method of welding of reinforcement structure (see column 2 lines 4-16) to achieve a predictable result of more strength in the structure of the equipment. Therefore it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Baumann reference with the metal reinforcement of Bodger reference and to weld the metal reinforcement of second channel to the metal reinforcement of the first channel in order to achieve a predictable result of providing more strength in the structure of the equipment. See MPEP 2143 (l) (A)
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Eli Avny (US5507622) (hereinafter “Avny”)
Regarding claim 32, Baumann reference teaches the turbine according to claim 20. The Baumann reference further teaches that the turbine wheel, including an upper and/or lower surface of the turbine wheel, and/or a housing thereof are made of or contain plastic (see paragraph 0030 and or paragraph 0115). Baumann reference is different from claim 32 in that it does not explicitly teach that the plastic includes fiber-reinforced or filler-filled plastic. Avny reference is directed to a turbine (see title and or abstract). Avny reference further teaches the use of plastic containing reinforcing fibers in a turbine (see column 3 lines 45-56) to achieve a predictable result of providing strength and support to the structure of the equipment. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Baumann reference plastic with the plastic containing reinforcing fibers of Avny reference in order to achieve a predictable result of providing strength and support to the structure of the equipment. See MPEP 2143 (l) (A)
Regarding claim 33, Baumann and Avny references teach the turbine according to claim 32. The Avny reference further teaches that plastic is or contains phenol resin (PF) (see abstract and or column 2 lines 48-65)
Regarding claim 34, Baumann and Avny references teach the turbine according to claim 33. The Avny reference further teaches that glass fiber is used as reinforcing fibres (see column 2 lines 60-67)

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 20-26, 28-36 and 38 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 15 and 17-28 of co-pending Application No. 16/336746 (“746”) in view of Baumann, Bodger and Avny. 
As to instant claims 20-26, 28-36 and 38, ‘746’ claims 15 and 17-28 claim an invention substantially overlapping in scope. Other differences are considered to be obvious over Baumann, Bodger and Avny for reasons analogous to the prior art rejections indicated above.
This is a provisional non-statutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 11 November, 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments regarding the 35 U.S.C. 112 rejection, the amendment overcome the rejection and applicant is reminded that the rejection is withdrawn.
In response to the applicant’s arguments regarding the independent claim 20, the arguments are not persuasive. Applicant argues that Baumann reference does not explicitly teach that the channels extend substantially rectilinearly with the exception of the outlet and that a person of ordinary skill in the art would not make the shape of the channels as recited in the claim. Applicant is reminded that the examiner has relied on the case law. See MPEP 2144.04 (lV) (B) and that it would be obvious to a person of ordinary skill in the art to arrange the channels in the Baumann reference rectilinearly with the exception of the outlet without impacting the functioning of the device. Also, the claimed invention does not specify on how the claimed channels function differently than the prior art channels.
(see paragraph 0030 and or paragraph 0146) and use of aluminum (see paragraph 0151) to achieve a predictable result of desired support in the apparatus. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use different types of metal reinforcement in Baumann reference in order to achieve a predictable result of desired support in the apparatus.
In response to the applicant’s arguments regarding the dependent claims, applicant is reminded that the dependent claims still stand rejected.
Examiner acknowledge applicant’s submission of the terminal disclaimer for the co-pending application 16/336,746. However, the terminal disclaimer is not approved as a request under 37 CFR 1.46 (c) to change the needs to be filed along with a POA that gives the power to the attorney who is signing the terminal disclaimer unless a terminal disclaimer signed by the applicant is submitted. Therefore, the double patenting rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAFIZ M. AAMIR
Examiner
Art Unit 1773

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773